The defendant, citing one case of no particular relevance to his appeal, challenges the constitutionality of G. L. c. 152, § 25C, under which he, as treasurer of a corporation which failed to provide for payment of workmen’s compensation to its employees, was prosecuted and fined. See Employers Mut. Liab. Ins. Co. v. Merrimac Mills Co., 325 Mass. 676, 679 (1950). That section is not vague or ambiguous in any respect identified by the defendant (compare G. L. c. 149, § 148, fourth and sixth pars.; G. L. c. 151A, 147); nor is the complaint, which tracks the statutory language. The appeal is utterly without merit, and, if this were a civil case, we should not hesitate to assess double costs and counsel fees.

Judgment affirmed.